Citation Nr: 0107358	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  97-26 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of herniated nucleus pulposus, currently assigned a 
20 percent evaluation.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel











INTRODUCTION

The veteran had active service from August 1962 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 1996.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  Moreover, the statutory 
duty to assist and duty to notify veteran as to what is 
required for a successful claim are applicable to all claims.  
See Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 
22, 2001) 

In reviewing the file in light of the new law, the Board 
notes that in a statement received in June 2000, the veteran 
claimed that he had not received any treatment for his low 
back disability, except at the VA and while in service.  
Since this statement indicates that he has received treatment 
at a VA facility, such records must be obtained.  In this 
regard, although on his examination in June 2000, he reported 
that he had not been treated for the disability during the 
past year, this appeal ensues from a claim filed in February 
1996; therefore, records dated during the entire appeal 
period are relevant.  In addition, on the VA examination 
report of June 2000, it was noted that the claims file had 
not been available for review.  Inasmuch as the claims file 
contained evidence, in particular, a report of 
electrodiagnostic studies conducted in June 1997, pertinent 
to the disability at issue, the examination cannot be 
considered adequate.  Further, in addition to encompassing a 
review of the relevant evidence, the examination must take 
into account all relevant criteria, and the extent to which 
any such findings cause functional impairment.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999), DeLuca v. Brown, 8 Vet.App. 202 (1995).  
The extent to which functional loss due to pain is supported 
by "adequate pathology" must also be reported.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996); 38 C.F.R. § 4.40 (1999).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of VA treatment potentially 
associated with his low back disability, 
including complaints involving the lower 
extremities, dated from February 1995 to 
the present.  

2.  Thereafter, the RO should schedule 
the veteran for a VA examination for the 
purpose of ascertaining the severity of 
his service-connected post-operative 
residuals of a herniated nucleus 
pulposus.  All indicated tests or studies 
should be accomplished and the results 
reviewed by the examiner prior to the 
final opinion.  In addition, the claims 
folder, to include a copy of this Remand, 
must be made available to, and reviewed 
by, the examiner in conjunction with the 
examination.  The examination should 
include range of motion, to include the 
extent to which motion is limited by 
pain, as well as whether the back 
exhibits weakened movement, excess 
fatigability, difficulty lifting and 
bending, lost endurance, swelling, or 
incoordination attributable to the 
service-connected disability, and, if so, 
to what extent.  The objective indicia of 
pathology accompanying the manifestations 
should also be described, as well as 
evidence of disuse.  It should also be 
determined whether the veteran has 
symptoms compatible with sciatic 
neuropathy, such as characteristic pain, 
muscle spasm, absent ankle jerk, or other 
neurological findings associated with 
radiculopathy.  The presence or absence 
of such symptoms should be noted on the 
examination report, as well as the 
severity and frequency of any attacks.  
Any other symptoms associated with the 
service-connected back disability should 
also be reported.  The report of the 
electromyography and nerve conduction 
studies conducted in June 1997 should be 
reviewed, and the examiner should comment 
on the connection, if any, of the 
bilateral tarsal tunnel syndrome and his 
service-connected disability.  All 
findings and conclusions must be reported 
in detail. 

3.  The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to pertinent formal or informal 
guidance that is provided by VA.  

4.  Thereafter, the RO should readjudicate 
the claim.  If the decision remains 
adverse to the veteran, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; nevertheless, the appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




